Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 8, 2015

                                     No. 04-14-00805-CV

                 IN THE INT OF MC, MC, MC, MC, AND MC, Children,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02868
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

        The court reporter’s notification of late record is NOTED. Reporter’s record deemed
timely filed on January 8, 2015.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court